Revised May 28, 1999

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-50063



       TOM ZENOR,

                                            Plaintiff-Appellant,

            versus


       EL PASO HEALTHCARE SYSTEM, LIMITED,
       doing business as Columbia Medical
       Center-East; COLUMBIA MEDICAL CENTER-EAST,

                                            Defendants-Appellees.




        Appeal from the United States District Court for the
                      Western District of Texas

                             May 24, 1999

Before GARWOOD, BARKSDALE, and STEWART, Circuit Judges.

GARWOOD, Circuit Judge:

       Plaintiff-appellant Tom Zenor (Zenor) appeals the district

court’s grant of judgment as a matter of law in favor of his former

employer, Vista Hills Medical Center, now defendant-appellee El

Paso    Healthcare   Ltd.,   d/b/a/   Columbia   Medical   Center-East

(Columbia).    We affirm.

                     Facts and Proceedings Below

       In 1991, Columbia hired Zenor to work as a pharmacist in the
pharmacy at its Columbia Medical Center-East hospital.        When Zenor

began his employment, he received an employment manual expressing

the   at-will   nature    of   his   employment   and   disclaiming   any

contractual obligations between the employer and employee. Zenor

also received a copy of Vista Hill’s then-existing drug and alcohol

policy.    In 1993, Zenor received a copy of Columbia’s Drug-

Free/Alcohol-Free Workplace Policy (the Policy), which was in

effect at all times relevant to this case.

      In 1993, Zenor became addicted to cocaine.        Between 1993 and

1995, Zenor injected himself with cocaine as many as four to five

times a week.   He also smoked marijuana on three or four occasions

and more frequently used tranquilizers to offset the cocaine’s

effects. Despite his drug use, Zenor remained a generally adequate

employee and usually received favorable employment evaluations.

However, his evaluation for the year ended July 8, 1994, discussed

with Zenor in October 1994, was not favorable, his performance was

rated “below average,” and he was placed in a probationary status

for two months with the admonishment that discharge was possible if

insufficient improvement were noted.      Zenor successfully completed

the probationary status.       The record does not show any subsequent

annual evaluation.       Zenor testified he never used drugs at work,

nor came to work under the influence of drugs.             Columbia was

unaware of Zenor’s addiction until August 15, 1995.

      Zenor had been working the night shift at the pharmacy.         When

Zenor left work on August 15, 1995, at approximately 8:30 a.m., he

                                     2
injected himself with cocaine. As Zenor prepared to return to work

that night, he became dizzy and had difficulty walking. Suspecting

that he was still impaired from the morning’s cocaine injection,

Zenor called the pharmacy director, Joe Quintana (Quintana), and

stated that he could not report to work because he was under the

influence of cocaine.         During the conversation, Quintana asked

whether     Zenor   would    take   advantage       of   Columbia’s    Employee

Assistance    Program,      “ACCESS.”       Zenor   replied   that    he   would.

Quintana then stated that he was on vacation, and instructed Zenor

to contact Quintana’s supervisor, Paschall Ike (Ike).

     Zenor spoke to Ike, who was also on vacation and told Zenor to

call his (Zenor’s) own doctor.              Zenor then called his personal

physician, who arranged for Zenor to receive emergency treatment

that evening.       Zenor stayed overnight at R.E. Thomason General

Hospital.    The next morning, Zenor was transferred to the El Paso

Alcohol and Drug Abuse Service Detox Center, where he remained

hospitalized for nine days.

     On August 23, while still at the Detox Center, Zenor became

concerned about losing his job.         Zenor and one of his Detox Center

counselors, Pete McMillian (McMillian), contacted Yolanda Mendoza

(Mendoza), Columbia’s Human Resources Director. This was the first

time Zenor had contacted Columbia since his conversation with Ike

eight days earlier.      Nobody at Columbia knew where Zenor had been

since the night of August 15.

     Zenor told Mendoza that he wished to enter a rehabilitation

                                        3
program and asked her whether his job would be secure until he

returned.   Although the evidence is disputed, there is evidence

that Mendoza assured Zenor that his job would be secure until he

completed the program.     Mendoza then told McMillan that Zenor was

eligible for a twelve-week leave of absence under the Family

Medical Leave Act (FMLA), 29 U.S.C. § 2601 et. seq.             Later that

afternoon, McMillian retrieved from Mendoza the paperwork necessary

for Zenor to take FMLA leave.        Zenor completed the paperwork.    The

next day, August 24, Zenor checked into an independent residential

rehabilitation     facility,   Landmark    Adult    Intensive   Residential

Services Center (Landmark).      Landmark was not owned or operated by

Columbia and was not part of its ACCESS program.

     After consulting with Columbia’s lawyers, Mendoza and Quintana

decided to terminate Zenor’s employment.           On September 20, 1995,

Mendoza, Quintana, and ACCESS director Joe Provencio had a meeting

with Zenor, his Landmark counselor, and Landmark’s Director of

Adult Treatment Services Dorrance Guy (Guy).          Zenor was told that

he would remain an employee of Columbia until his medical leave

expired, and then he would be terminated.

     Zenor protested that Columbia could not fire him because the

Policy stated that employees who completed rehabilitation would be

returned to work.     Zenor also argued that he had been told if he

“self-reported” his addiction he would not be fired.               Mendoza

explained   that   Columbia    was   concerned     because   pharmaceutical



                                      4
cocaine would be readily available to Zenor in the pharmacy, and

therefore Columbia would not allow Zenor to return to work.

     Zenor offered to transfer to a day shift where he could be

monitored, or to a satellite pharmacy where pharmaceutical cocaine

would not be available.      Columbia rejected these suggestions.            The

next day Guy wrote a letter to Provencio calling Columbia’s action

unfair,   and    contrary   to   Guy’s       interpretation   of   the   Policy.

Columbia did not respond to the letter.

     Zenor completed the residential portion of his treatment

program and was released from Landmark on October 9, 1995.                    On

October 18, Zenor met with Mendoza and again asked to keep his job.

Mendoza   told    Zenor   that   his   termination     stood.      Zenor   then

requested that Mendoza write an official letter regarding his

termination, in order to assist Zenor in continuing his medical

benefits.

     Zenor later sued Columbia, alleging that he was fired in

violation of the Americans with Disabilities Act (ADA) and the

Texas Commission on Human Rights Act (TCHRA).             Zenor also alleged

claims of fraud, breach of contract, promissory estoppel, and

intentional infliction of emotional distress.

     Following discovery, Columbia moved for summary judgment. The

district court granted summary judgment for Columbia on Zenor’s

intentional infliction of emotional distress claim, but denied

summary judgment on the other claims.            The case proceeded to trial

on the remaining claims.         At the conclusion of Zenor’s case-in-

                                         5
chief, Columbia moved for judgment as a matter of law.                The

district court granted Columbia judgment as a matter of law on

Zenor’s disability discrimination, fraud, and breach of contract

claims.     Only Zenor’s promissory estoppel claim was submitted to

the jury.

       The jury found for Zenor on the promissory estoppel claim, and

awarded him substantial damages, including damages for past lost

earnings, future lost earnings, and mental anguish.               Columbia

renewed its motion for judgment as a matter of law.        The district

court granted Columbia’s renewed motion, holding that there was

insufficient evidence to support two elements of the promissory

estoppel claim:    the existence of any promise altering the at-will

relationship or foreseeable and reasonable reliance by Zenor.

Zenor appeals and in this Court challenges only the dismissal of

his ADA, breach of contract, and promissory estoppel claims.1



                              Discussion

I.   The ADA

       The ADA, 42 U.S.C. § 12101 et. seq., prohibits an employer

from    discriminating   against   a    “qualified   individual   with   a


1
     Zenor does not raise his TCHRA claim on appeal. The TCHRA
claim is analogous to the ADA claim, and generally would be treated
similarly. See Talk v. Delta Air Lines, Inc., 165 F.3d 1021 (5th
Cir. 1999). We are pointed to nothing under the Texas law which
would in this appeal authorize a different disposition of the TCHRA
claim than of the ADA claim. Hence we do not separately address
the TCHRA claim.

                                    6
disability” on the basis of that disability.            42 U.S.C. § 12112(a).

To establish a prima facie discrimination claim under the ADA, a

plaintiff must prove:      (1) that he has a disability; (2) that he

was qualified for the job; (3) that he was subject to an adverse

employment decision on account of his disability.                    Robertson v.

Neuromedical     Center,   161 F.3d 292,   294     (5th   Cir.    1998)    (per

curiam).   See also Burch v. Coca-Cola Co., 119 F.3d 305, 320 (5th

Cir. 1997); Robinson v. Global Marine Drilling Co., 101 F.3d 35, 36

(5th Cir. 1996).

     At the close of Zenor’s case-in-chief, the district court

found insufficient evidence to support the ADA claim and granted

Columbia’s motion for judgment as a matter of law.              On appeal, the

parties raise three separate questions with respect to the ADA

claim:     (1)   whether    Zenor    was    disqualified      from     the    ADA’s

protection because he was a “current user” of illegal drugs at the

relevant   time,    (2)whether      Zenor   was   an     otherwise      qualified

individual, and (3)whether Zenor established that he suffered from

a disability.

     This Court reviews a judgment as a matter of law de novo.                  See

Burch, 119 F.3d at 313.     Judgment as a matter of law is proper only

where "there is no legally sufficient evidentiary basis for a

reasonable jury to find for that party on that issue.”                   Fed. R.

Civ. P. 50(a)(1).     This Court reviews the record in the light most

favorable to the party opposing the motion.               Burch, 119 F.3d at


                                        7
313.

       The district court correctly granted judgment in favor of

Columbia.     First,    Zenor   is   excluded    from   the   definition   of

“qualified individual” under the ADA because he was a current user

of illegal drugs.      Similarly, due to Zenor’s cocaine use, he was

not    otherwise    qualified    for       the   job    of    a   pharmacist.

Alternatively, regardless of whether Zenor was a current user of

illegal drugs, Zenor failed to prove that he was disabled within

the meaning of the statute.

       The first issue is whether Zenor was “currently engaging in

the illegal use of drugs” at the time the adverse employment action

was taken. 42 U.S.C. § 12114 specifically exempts current illegal

drug users from the definition of qualified individuals.               See 42

U.S.C. § 12114(a) (“For purposes of this title, the term ‘qualified

individual with a disability’ shall not include any employee or

applicant who is currently engaging in the illegal use of drugs,

when the covered entity acts on the basis of such use.”).             In other

words, federal law does not proscribe an employer’s firing someone

who currently uses illegal drugs, regardless of whether or not that

drug use could otherwise be considered a disability.              The issue in

this case, therefore, is whether Zenor was a “current” drug user

within the meaning of the statute.

       As a threshold matter, this Court must determine the proper

time at which to evaluate whether Zenor was “currently engaging in



                                       8
the illegal use of drugs.”    Zenor urges this Court to look to the

date his employment status officially ended:    November 24, 1995.

The Second Circuit adopted this approach in Teahan v. Metro-North

Commuter R.R. Co., 951 F.2d 511 (2d Cir. 1991).      Teahan was an

alcoholic who had missed an extensive amount of work due to his

alcoholism.   On December 28, 1987, Metro-North wrote a letter

informing Teahan that his employment was terminated.      That same

day, before receiving the termination letter, Teahan voluntarily

entered a rehabilitation program. Id.      While Teahan was in the

rehabilitation program, Metro-North initiated procedures to fire

Teahan pursuant to its collective     bargaining agreement with the

International Brotherhood of Electrical Workers (IBEW).    However,

the disciplinary procedures were not complete on January 28, 1988,

when Teahan completed the rehabilitation program.   Pursuant to its

agreement with IBEW, therefore, Metro-North permitted Teahan to

return to work temporarily.   Metro-North finally terminated Teahan

on April 11, 1989. Id.

     Teahan sued Metro-North, alleging that his dismissal violated

the Rehabilitation Act.2   Teahan alleged that his absenteeism was


2
     The Rehabilitation Act is considered generally as a
predecessor to the ADA, and cases under the Rehabilitation Act are
relevant to the ADA.         See, e.g., Johnson v. Gambrinus
Company/Spoetzl Brewery, 116 F.3d 1052, 1060 n.4 (5th Cir. 1997)
(citing 36 Fed. Reg. 35544, 35545 (1991)). But see Washington v.
HCA Health Services of Texas, Inc., 152 F.3d 464, 470 n.9 (5th Cir.
1998) (“A case decided under the Rehabilitation Act is not
controlling over the legislative history and administrative
guidelines of the ADA. . . .”).

                                  9
caused   solely   by   his   alcoholism;   since   the   Second    Circuit

considered alcoholism a handicap under the Rehabilitation Act,

Teahan alleged that Metro-North fired him solely by reason of his

handicap.   Like the current ADA, the Rehabilitation Act did not

protect “an alcoholic whose current use of alcohol prevents such

individual from performing the duties of the job in question.” See

Teahan, 951 F.2d at 51 n.1 (discussing 1990 Amendments to the

Rehabilitation Act of 1973, 29 U.S.C. § 794, § 706(8)).           The case

therefore turned on whether Teahan was a current abuser of alcohol

at the relevant time.

     Metro-North asked the court to consider Teahan’s status as a

current alcohol abuser on December 28, 1987, at which time Metro-

North began procedures to fire Teahan, although it was legally

unable to do so until April 11, 1989.      See Teahan, 951 F.2d at 517.

The Second Circuit disagreed, and decided instead to focus on the

date on which Teahan was actually fired.       The court reasoned that

the word “current” within the statute prohibited an employer from

firing an employee based on past substance abuse problems that the

employee had overcome. That court feared that Metro-North’s theory

would create a loophole which would expose recovering substance

abusers to retroactive punishment.      Therefore, the court looked to

the April 11, 1989, actual termination date to determine whether

the drug use was current.     Id.; accord, Dauen v. Board of Fire and

Police Commissioners of the City of Sterling, Ill., 656 N.E.2d 427


                                   10
(Ill. App. Ct. 1995) (following Teahan); D’Amico v. City of New

York, 132 F.3d 145 (2d Cir. 1998).

      This Court has already, at least implicitly, rejected the

Second Circuit’s approach.3        See McDaniel v. Mississippi Baptist

Medical Center, 877 F. Supp. 321 (S.D. Miss. 1995) (interpreting

current user provision under the ADA), aff’d 74 F.3d 1238 (5th Cir.

1995) (table)4.       McDaniel was a recovered substance abuser who

worked as an adolescent marketing representative for a substance

abuse recovery program.      On or around September 2, 1992, McDaniel

voluntarily entered a rehabilitation program after suffering a

relapse. On September 1, the day before McDaniel entered the

program, McDaniel’s employer notified him that he would not return

to   his    current   position   but   might   be   transferred   within   the

company. The employer subsequently fired McDaniel on September 20,

1992.      See id. at 324-26.

      McDaniel argued that he was not a current drug user on

September 20, the date he was fired, and therefore he was protected



3
     We note that our disagreement with the Teahan case is only
with the narrow aspect of identifying the relevant date by which to
determine whether an employee is a current user of illegal drugs.

4
     On the appeal of the plaintiff McDaniel, this Court, in an
unpublished opinion issued December 8, 1995, affirmed “essentially
on the authorities cited and analysis made by the district court”
in its opinion. McDaniel v. Mississippi Baptist Medical Center,
No. 95-60038 (5th Cir. Dec. 8, 1995). As this Court’s opinion,
though unpublished, was issued before January 1, 1996, it is
precedential and binding on this panel. 5th Cir. R. 47.5.3.

                                       11
by the ADA.5     The court disagreed, finding that the relevant

adverse employment action was conveyed to McDaniel on September 1,

before he entered the rehabilitation program.          See id.       At that

time, McDaniel was a current user of illegal drugs.          Id.6    See also

Grimes v. U.S. Postal Serv., 872 F. Supp. 668, 675 (W.D. Mo. 1994)

(rejecting actual termination date as relevant point of inquiry

where plaintiff had been arrested for drug possession in January

but termination was not finalized until April).

     Similarly, the relevant adverse employment action in this case

occurred on September 20, 1995, when Quintana and Mendoza informed

Zenor that he would be terminated upon the expiration of his

medical leave.       We do not share the Second Circuit’s fear that

considering    the    notification   date,   rather   than     the    actual

termination date, creates a loophole by which employers can punish

recovered addicts. There is nothing to suggest that Columbia was in

any way punishing Zenor.      Instead, Columbia was carrying out its

rational and legally sound decision not to employ illegal cocaine

users in its hospital pharmacy.

     Looking to the notification of termination date provides a

fair remedy both to the employer and employee.        Otherwise, in this

case, Columbia would effectively be penalized for allowing Zenor to


5
     McDaniel in fact argued that he fell within the statute’s safe
harbor, discussed infra.
6
     We observe that neither the district court’s nor this Court’s
opinion in McDaniel cites Teahan.

                                     12
take a medical leave of absence rather than terminating him right

away.    Such a ruling would encourage employers in Columbia’s

position to hasten effectuation of employment decisions, which

could have adverse effects for employees who would benefit from

remaining in an employee status, such as by retaining employer-

provided health and insurance benefits, during their recovery

programs.

     Zenor suggests that he did not know with certainty whether he

would   be   fired   on   September   20.   However,   this   argument   is

untenable. Columbia representatives undisputably told Zenor he was

being terminated September 20. Indeed, Zenor’s counsel argued such

to the jury in his closing argument: “They came to the Landmark

Center on September 20th of 1995, and they told him, Mr. Zenor, we

know we’ve made some promises, but we’re going to fire you anyway.”

Zenor admits in his testimony that at this September 20 meeting

“they said they were planning to terminate me.”          Zenor’s witness

Guy, Landmark’s director present at the meeting on Zenor’s behalf,

testified on direct examination that at the meeting Columbia’s

“Mrs. Mendoza repeated the fact that he [Zenor] would not be taken

back on staff there upon completion of the program” and that he

protested but the meeting “broke up with Tom [Zenor] was still not

going back to Columbia.”       On cross-examination, Guy agreed “there

was no doubt in your mind at the end of that meeting on September

20th, that Columbia intended to fire Mr. Zenor.”              Furthermore,

Guy’s letter dated September 21, written on Zenor’s behalf and

                                      13
calling     Columbia’s       action    unfair,      also    reflects     that    Zenor

understood that he was being fired.

       Nonetheless, Zenor persists in disputing that he understood

the meaning of those statements.              Zenor testified that although he

was told on September 20 that he would be fired, he retained “the

impression” that he “might” get his job back because “she [Mendoza]

didn’t say it was written in stone at that point that I might be,

you know.      She didn’t say, you definitely will not get your job

back.”      Such      speculation      or    confusion      on   Zenor’s      part    was

unreasonable and cannot be attributed to any action or inaction by

Columbia.      Finally, Zenor suggests that he was surprised and

“emotionally     destroyed”       to   receive      his    termination       letter    on

November 24.       This is likewise legally unavailing in light of the

foregoing and the undisputed evidence that Mendoza wrote that

letter at Zenor’s request, in order to help Zenor                       continue his

health care benefits.

       Columbia decided to terminate Zenor on or before September 20,

1995, and      that    decision     was     adequately     conveyed     to    Zenor    on

September 20, 1995. The relevant employment action for Zenor’s ADA

case thus occurred on September 20, 1995.                  Therefore, the question

is whether Zenor, who had used cocaine on August 15, 1995, was

currently engaging in the illegal use of drugs when Columbia

informed him on September 20, 1995, of its decision to terminate

him.     We conclude, as a matter of law, that he was.

       Under   the    ADA,    “currently”        means    that   the   drug    use    was

                                            14
sufficiently recent to justify the employer’s reasonable belief

that the drug abuse remained an ongoing problem.       See 143 Cong.

Rec. H 103-01 (1997).     Thus, the characterization of “currently

engaging in the illegal use of drugs” is properly applied to

persons who have used illegal drugs in the weeks and months

preceding a negative employment action. Shafer v. Preston Memorial

Hospital Corp., 107 F.3d 274, 278 (4th Cir. 1997);         Collings v.

Longview Fibre Co., 63 F.3d 828 (9th Cir. 1995); McDaniel.

     In McDaniel, the district court held that an individual who

had used drugs six weeks prior to being notified of his termination

was not protected by the ADA.      Accord, Baustian v. Louisiana, 910
F. Supp. 274, 276-77 (E.D. La. 1996) (finding plaintiff who had used

drugs seven weeks before termination to be a current drug user),

reconsideration denied, 929 F. Supp. 980 (E.D. La. 1996).           The

Fourth and Ninth Circuits have similarly concluded that persons who

had used illegal drugs in the weeks and months prior to being fired

from their jobs were current drug users for purposes of the ADA.

See Shafer v. Preston Memorial Hospital Corp., 107 F.3d 274, 278

(4th Cir. 1997);    Collings, 63 F.3d at 833.    “Therefore, the fact

that the employees may have been drug-free on the day of their

discharge is not dispositive.”     Id.

     In   Shafer,   the   Fourth   Circuit   interpreted   the   phrase

“currently engaging in the illegal use of drugs” to encompass a

woman who had used illegal drugs approximately three weeks before

                                   15
she was fired from her job, and had in the interim enrolled in a

rehabilitation program. The plaintiff in that case argued that the

term current should mean, “at the precise time,” or “at the exact

moment.”     Id.   at   277.   The    Fourth    Circuit   rejected   that

interpretation. The term “currently,” when modifying the phrase

“engaging in the illegal use of drugs” should be construed in its

broader sense, “mean[ing] a periodic or ongoing activity in which

a person engages (even if doing something else at the precise

moment) that has not yet permanently ended.”        Shafer, 107 F.3d at

278.    Indeed, “the ordinary or natural meaning of the phrase

Id.     Thus, the plaintiff who had

engaged in illegal drug use three weeks before her termination was

currently engaging in illegal drug use at the time she was fired.

       These holdings reflect Congress’s unambiguous intent that

“[t]he [current user] provision is not intended to be limited to

persons who use drugs on the day of, or within a matter of days or

weeks before, the employment action in question.”         H.R. Rep. No.

101-596, at 64 (1990) (emphasis added).        See also 143 Cong. Rec. H

103-01 (1997) (“Current illegal use of drugs means illegal use of

drugs that occurred recently enough to justify a reasonable belief

that a person’s drug use is current or that continuing use is a

real and ongoing problem.”).


                                 16
     The EEOC Compliance Manual on Title I of the ADA also supports

this interpretation.

     “‘Current’ drug use means that the illegal use of drugs
     occurred recently enough to justify an employer’s
     reasonable belief that involvement with drugs is an on-
     going problem. It is not limited to the day of use, or
     recent weeks or days, in terms of an employment action.
     It is determined on a case-by-case basis.”   EEOC-M-1A
     Title VIII § 8.3 Illegal Use of Drugs (emphasis added).

     Additionally, the Second Circuit has suggested several factors

which courts should examine to determine whether a person is a

current substance abuser, including “the level of responsibility

entrusted to the employee; the employer’s applicable job and

performance   requirements;   the    level    of   competence   ordinarily

required to adequately perform the task in question; and the

employee’s past performance record.”         See Teahan, 951 F.2d at 520;

D’Amico, 132 F.3d at 150.      Rather than focusing solely on the

timing of the employee’s drug use, courts should consider whether

an employer could reasonably conclude that the employee’s substance

abuse prohibited the employee from performing the essential job

duties.   See Teahan, 951 F.2d at 520.

     Zenor admits to having used cocaine as much as five times a

week for approximately two years and to having been addicted.          On

September 20, 1995, Zenor had refrained from using cocaine for only

five weeks, all while having been hospitalized or in a residential

program. Such a short period of abstinence, particularly following

such a severe drug problem, does not remove from the employer’s


                                    17
mind a reasonable belief that the drug use remains a problem.

Zenor’s position as a pharmacist required a great deal of care and

skill, and Zenor admits that any mistakes could gravely injure

Columbia’s patients.         Moreover, Columbia presented substantial

testimony    about    the    extremely   high   relapse   rate     of   cocaine

addiction.       Zenor’s own counselors, while supportive and speaking

highly of Zenor’s progress, could not say with any real assurance

that     Zenor    wouldn’t   relapse.        Finally,   Columbia    presented

substantial evidence regarding the on-going nature of cocaine-

addiction recovery.      The fact that Zenor completed the residential

portion of his treatment was only the first step in a long-term

recovery program.      Based on these factors, Columbia was justified

in believing that the risk of harm from a potential relapse was

significant, and that Zenor’s drug abuse remained an ongoing

threat.

       Nonetheless, Zenor argues that because he voluntarily enrolled

in a rehabilitation program, he is entitled to protection under the

ADA’s “safe harbor” provision for drug users.              The safe harbor

provides an exception to the current user exclusion of 42 U.S.C. §

12114(a) for individuals who are rehabilitated and no longer using

drugs.    See 42 U.S.C. § 12114(b):

       “(b) Rules of construction. Nothing in subsection (a)
       shall be construed to exclude as a qualified individual
       with a disability an individual who—
            “(1) has successfully completed a supervised
            drug rehabilitation program and is no longer
            engaging in the illegal use of drugs, or has


                                        18
          otherwise been rehabilitated successfully and
          is no longer engaging in such use; [or]
          “(2)   is  participating   in  a   supervised
          rehabilitation program and is no longer
          engaging in such use . . . .”

     However,    the   mere   fact    that   an   employee      has   entered   a

rehabilitation program does not automatically bring that employee

within the safe harbor’s protection. McDaniel, 877 F. Supp. at 327-

28. See also Shafer, 107 F.3d at 278; H.R. Conf. Rep. No. 101-596,

at 64 (“This provision does not permit persons to invoke the Acts

[sic] protection simply by showing that they are participating in

a drug treatment program.”).         Instead, the House Report explains

that the safe harbor provision applies only to individuals who have

been drug-free for a significant period of time.               See id. (“On the

other hand, this provision recognizes that many people continue to

participate in drug treatment programs long after they have stopped

using drugs illegally, and that such persons should be protected

under the Act.”) (emphasis added).

     Zenor argues that he should be protected by the safe harbor

provision because he “self-reported” his addiction and voluntarily

entered the     rehabilitation      program.      At   least    one   court   has

distinguished    employees    who    voluntarily       seek    help   for   their

addictions from those employees who are caught by employers using

drugs.   See Grimes v. U.S. Postal Serv., 872 F. Supp. 668, 675

(W.D. Mo. 1994) (denying federal employee’s Rehabilitation Act

claim after employee was caught selling marijuana and noting that


                                      19
the Act “is designed to protect a drug addict who voluntarily

identifies his problem, seeks assistance, and stops using illegal

drugs.”).

      However, other courts have rejected the proposition that a

“chemically dependent person . . . who is currently engaging in

illegal drug use[] can escape termination by enrolling himself in

a drug treatment program before he is caught by the employer.”

McDaniel 877 F. Supp. at 326;       Baustian v. Louisiana, 901 F. Supp.

274 (E.D. La. 1996) (holding that being drug free for seven weeks

did   not   satisfy   statute’s   safe   harbor   provision   even   though

plaintiff had enrolled in rehabilitation program);            Shafer, 107

F.3d at 278 (rejecting plaintiff’s argument that she could not be

fired after being caught with drugs merely because she enrolled in

rehabilitation program before termination took effect).              These

holdings better align with Congress’ explicit statement that a

plaintiff may not evade termination merely by entering into a

rehabilitation program, without first showing a significant period

of recovery.     Thus, to the extent that Zenor’s claim of “self-

reporting” is genuine, it does not propel Zenor into the safe

harbor’s protection simply because he had entered a rehabilitation

program before the adverse employment action was taken.

      For similar reasons, Columbia was free to find that Zenor was

not a “qualified individual” even in the absence of the statutory

exclusion for illegal drug users. A qualified individual under the


                                    20
ADA must be able to perform essential job requirements.                 See 42

U.S.C. § 12111.      The ADA directs courts to consider employers’

definitions    of   essential   job   requirements.        See   42   U.S.C. §

12111(8).      Columbia   reasonably       may   have   felt   that   having   a

pharmacist who had recently been treated for cocaine addiction

undermined the integrity of its hospital pharmacy operation.               See

McDaniel, 877 F. Supp. at 328 (finding it “not unreasonable or

beyond the reach of the ADA for the Defendant [addiction recovery

center] to find that it was essential to the performance of the

marketing job not to have a recently relapsed person holding that

job.”).     See also Copeland v. Philadelphia Police Dept, 840 F.2d

1139, 1149 (3d Cir. 1988) (under Rehabilitation Act, illegal drug

user was not qualified for position of police officer because

accommodation would be substantial modification of job and cast

doubt on department’s integrity). Cf. Davis v. City of Dallas, 777

F.2d 205, 223-25 (5th Cir. 1985) (disqualification of police

officer applicants for prior recent or excessive marijuana use

supported by business necessity despite racially disparate impact).

Such conclusions do not violate the ADA.

     Columbia was also entitled to consider the relapse rate for

cocaine addiction in determining that Zenor was not qualified to

work as a pharmacist.       See Teahan, 951 F.2d at 520 (directing

courts to consider the likelihood of relapse in considering whether

a recovering addict was “otherwise qualified” for a particular


                                      21
position.)    As noted, cocaine addiction has a very high relapse

rate, and the risk of harm from a potential relapse was great.              See

D’Amico, 132 F.2d at 151 (holding plaintiff’s history of cocaine

addiction    coupled   with   risks    inherent      in    potential   relapse

justified city’s termination of firefighter).7

     Finally, this evidence should be viewed in light of what was

known to Columbia on the date it fired Zenor.             See Teahan, 951 F.2d

at 521 (holding that inquiry into whether employee is otherwise

qualified is “forward-looking”). Thus, the fact that Zenor has not

thereafter    relapsed   does   not        affect   the    reasonableness   of

Columbia’s decision on September 20, 1995.

     As an alternate basis for our holding, we determine that Zenor

was not disabled within the meaning of the ADA.               The ADA defines

disability, in relevant part, as “a physical or mental impairment

that substantially limits one or more of the major life activities

of [an] individual.”     42 U.S.C. § 12102(2)(A).8           Alternatively, a


7
     Columbia also raises a serious question as to whether Zenor
could have retained his pharmacy license.        All pharmacists
practicing in Texas must be licensed by the Texas State Board of
Pharmacy (Board). At the time Zenor was fired, Columbia reported
his cocaine addiction to the Board. The Board apparently began an
investigation, but, when Zenor subsequently failed to renew his
license, the investigation ceased.     Clearly, one who is not
licensed cannot be considered “otherwise qualified” for the
position of pharmacist.
8
     Major life activities include “functions such as caring for
oneself, performing manual tasks, walking, seeing, hearing,
speaking, breathing, learning, and working.”       See Hamilton v.
Southwestern Bell Telephone Co., 136 F.3d 1047, 50 (5th Cir. 1998),
citing 29 C.F.R. § 1630.2(i).

                                      22
person may establish that she suffers from a disability if she has

either “a record of such an impairment,” 42 U.S.C. § 12102(2)(B),

or “[is] regarded as having such an impairment,” 42 U.S.C. §

12102(2)(C).     Zenor argues that he was perceived as being a drug

addict and therefore established a disability under the ADA.     See

42 U.S.C. § 12102(2)(C). Thus, Zenor’s claim falls under the third

“regarded as” or “perception” category.

     Under this “regarded as” or “perception” prong, a person will

be treated as having a “substantially limiting impairment” if he

shows that he:

     “(1) has an impairment which is not substantially
     limiting but which the employer perceives as constituting
     a substantially limiting impairment; (2) has an
     impairment which is substantially limiting only because
     of the attitudes of others toward such an impairment; or
     (3) has no impairment at all but is regarded by the
     employer as having a substantially limiting impairment.”
     Deas v. River West, L.P., 152 F.3d 471, 475 (5th Cir.
     1998), quoting Bridges v. City of Bossier, 92 F.3d 329,
     332 (5th Cir. 1996).

     Zenor’s claim falls under the third sub-prong of perception

cases:   Zenor argues that he was not a current drug user, but was

regarded by Columbia as a drug addict.      Zenor thus attempts to

establish a disability by citing testimony that Columbia officials

regarded him as an addict.

     However, Zenor’s burden under the ADA is not satisfied merely

by showing that Columbia regarded him as a drug addict: the fact

that a person is perceived to be a drug addict does not necessarily

mean that person is perceived to be disabled under the ADA.      See

                                  23
Equal Employment Opportunity Commission v. Exxon Corp., 973 F.

Supp. 612 (N.D. Tex. 1997) (holding that rehabilitated substance

abusers are not automatically disabled but still “must prove they

suffer from a ‘disability’ as that term is defined in 42 U.S.C. §

12102(2).”), citing Burch, 119 F.3d at 320-321; Daigle v. Liberty

Life Ins. Co., 70 F.3d 394, 395 (5th Cir. 1995).           Zenor must also

show that Columbia regarded Zenor’s addiction as substantially

limiting one of Zenor’s major life activities.            See 29 C.F.R. §

1630.3 (noting that safe harbor provision “simply provides that

certain individuals are not excluded from the definitions of

152 F.3d 471 (5th Cir. 1998) (rejecting argument that

employer regarded plaintiff as disabled merely because employer

regarded plaintiff as suffering from seizure disorder); Bridges v.

City   of   Bossier,    92   F.3d   329,   336   n.11    (5th   Cir.   1996)

(hemophilia).



9
     The regulation goes on to state, “An individual erroneously
regarded as using illegal drugs, for example, would have to show
that he or she was regarded as a drug addict in order to
demonstrate that he or she meets the definition of        In Burch v. Coca-Cola Co., 119 F.3d 305 (5th Cir. 1997), this

Court held that alcoholism is not a disability per se under the

ADA.    The ADA requires an individualized inquiry to determine

whether a particular plaintiff is disabled.              See id. at 315 (“The

determination of whether an individual has a disability is not

necessarily based on the name or diagnosis of the impairment the

person has, but rather on the effect of that impairment on the life

of the individual.”), quoting 29 C.F.R. Pt. 1630, App. (internal

quotation marks omitted).         Thus, even a plaintiff who suffers from

a condition such as alcoholism or drug addiction—or is perceived as

suffering from such a condition—must demonstrate that the condition

substantially     limits,    or    is    perceived     by   his       employer      as

substantially    limiting,     his   ability     to   perform     a    major     life

function.

       The alcoholic plaintiff in Burch produced no evidence that his

alcoholism affected him in any way qualitatively different from the

effect of alcohol on an “overindulging social drinker.” See Burch,

119 F.23d at 316.    The fact that Burch felt the inebriating effects

of alcohol more frequently than a social drinker did not transform

his problem into a permanent impairment.              Furthermore, this Court

refused to hold that the mere fact that Burch had undergone

hospitalization     for     alcoholism       necessarily    gave      rise     to    a

disability, or a record of disability.            See id. at 317.         Instead,

we required Burch to prove that his alcoholism substantially


                                        25
limited a major life activity, which Burch failed to do.                 See id.

at 318, n.10 (“Wherever Congress’s sympathies lie, we find no

evidence    in   the    legislative         history   or     elsewhere    of     a

congressionally conferred exemption for alcoholics from the rigors

of the scheme set forth in the ADA.”).           But see Bryant v. Madigan,

84 F.3d 246, 248 (7th Cir. 1996) (noting that “alcoholism and other

forms of addiction are disabilities within the meaning of the

ADA”); Shafer, 107 F.3d at 277 (“The parties do not dispute that

drug addiction is a disability.”).

     Zenor argues that Columbia perceived him as substantially

limited in the major life activity of working.               In this context,

“[t]he term substantially limits means significantly restricted in

the ability to perform either a class of jobs or a broad range of

jobs in various classes as compared to the average person having

comparable training, skills and abilities.” See Foreman v. Babcock

& Wilcox Co., 117 F.3d 800, 805 (5th Cir. 1997), quoting 29 C.F.R.

§ 1630.2(j)(3) (1996) (internal quotation marks omitted).                      The

inability to perform one specific job or a narrow range of jobs

does not constitute substantial limitation on one’s ability to

work. Id.    See also Deas v. River West, L.P., 152 F.3d 471 (1998);

Bridges, 92 F.3d at 335.

     In Deas, a perception case such as this one, we held that a

seizure    disorder    was   not   a    substantial        limitation    on    the

plaintiff’s ability to work, despite the fact that it prevented her


                                       26
from working in her desired field.     The employer in Deas believed

that the plaintiff’s seizure disorder prohibited her from working

as an Addiction Technician in a substance abuse clinic, a job which

required   “uninterrupted awareness or vigilance.”    Deas, 152 F.3d

at 481.    In her disability discrimination suit, however, the

plaintiff presented no evidence that her employer regarded her as

unable to perform any job other than the specific position of an

Addiction Technician in a substance abuse clinic.    Therefore, this

Court affirmed the lower court’s summary judgment for the employer,

finding no evidence from which a reasonable jury could infer that

the employer regarded Deas as substantially limited in her ability

to work.   Deas, 152 F.3d at 482.

     Similarly, in Bridges we held that hemophilia was not a

disability under the ADA merely because it prevented the plaintiff

from pursuing his chosen line of work as a firefighter.    The City

refused to hire Bridges as a firefighter because it believed his

hemophilia would render him a risk to himself and others were he to

come into contact with the extreme trauma routinely encountered in

firefighting.   Id. at 329.   We approved the district court’s grant

of judgment for the City, finding that the City perceived Bridges

to be unable to perform only a narrow and limited class of jobs:

firefighting.   Bridges asserted that the City also prevented him

from becoming a municipal Emergency Medical Technician (EMT) or a

municipal paramedic, since both municipal EMT’s and municipal


                                  27
paramedics serve as back-up firefighters.                      Nonetheless, we held

that one who is prohibited from performing only the jobs of

firefighter     or    back-up      firefighter-EMT           (or   paramedic)       is    not

disqualified from holding a broad range of jobs.                           See id. at 334

(“A ‘broad range’ [of jobs] implies more than two job types.”)

(citing 29 C.F.R. Pt. 1630.2(j), App.).                    See also Talk v. Delta Air

Lines, Inc., 165 F.3d 1021, 1025 (5th Cir. 1999) (“evidence of

disqualification from a single position or a narrow range of jobs

will not support a finding that an individual is substantially

limited from the major life activity of working”).

       Likewise, Zenor presented no evidence that Columbia regarded

him as limited in his ability to work in a broad range of jobs.

Zenor    does   not   argue       that   he    was    qualified       for,    or    sought,

alternative      employment        positions         at    Columbia    other       than    as

pharmacist.      Nor is there any evidence that Columbia perceived

Zenor as unable to perform any number of clerical, service-related,

administrative,       or    even     other         medical    positions       within      the

hospital.       As discussed above, Columbia maintained a policy of

returning some employees to work after they had undergone addiction

rehabilitation programs.             Clearly, therefore, Columbia does not

view    all   persons      with    drug-related           problems    as    substantially

limited in their ability to work.                    Here, however, Columbia felt

that a recent cocaine addict was unqualified for one specific job:

that of a pharmacist.         Columbia was entitled to conclude that if a


                                              28
person is a pharmacist, cocaine addiction is not acceptable.

       As Zenor presented no evidence from which a reasonable jury

could    conclude      that   Columbia      perceived       Zenor’s      addiction   to

substantially impair his ability to work in a broad range or class

of    jobs,    Zenor   failed       to   establish   that    he    was    regarded   as

suffering from a disability within the meaning of the ADA.                       Nor,

for the reasons discussed above, could a reasonable jury find that

Zenor was an “otherwise qualified individual” for the position of

a pharmacist.          Therefore, the district court correctly granted

judgment as a matter of law for Columbia on Zenor’s ADA claim.

II.    Breach of Contract

       The district court was also correct in granting judgment as a

matter of law against Zenor’s breach of contract claim.                      Zenor was

an at-will employee, and could be fired at any time and for any

lawful    reason.        Columbia’s        “Drug-Free/Alcohol-Free           Workplace

Policy” (Policy) in no way altered Zenor’s at-will employment

status.

       Columbia distributed copies of the Policy to its employees,

including Zenor, in 1993. The Policy prohibits the off-duty use of

drugs or alcohol if, in the opinion of Columbia management, that

use either impairs the employee’s performance or affects the

company’s reputation or integrity. The policy states employees who

violate       the   policy    may    be   terminated,       or    at   the   company’s

discretion, may be required to complete a rehabilitation program



                                            29
“as a condition of continued employment.”                   Zenor admits that he

violated the Policy by bringing Columbia’s image into disrepute.

However, Zenor argues that Columbia was nonetheless obligated to

return him to work after he completed the rehabilitation program.

     The ACCESS portion of the Policy states in part:

             “[a]ny employee found to be using drugs or
             alcohol whose tests have been verified
             positive, shall be referred to the Employees
             Assistance Program [EAP].   The EAP provides
             assistance by:
             . . . .
             (f) Returning the employee back to the job
             (subject to availability) after successful
             completion of treatment.”

     Under    the   section    of     the    Policy      discussing     drug-testing

procedures, and the sub-section entitled “disciplinary actions,”

the Policy states: “Employees who test positive for drugs or

alcohol will automatically be referred to the Employee Assistance

Program, ACCESS, for counseling.                   Successful completion of a

rehabilitation      program        will    be   a    condition     for    continued

employment.” Finally, under its section entitled “Rehabilitation,”

the Policy states:      “Return to work.            Employees who successfully

complete rehabilitation will be returned to their same or similar

position.”

     Zenor was an at-will employee.             Columbia’s Employee Handbook,

which   Zenor   received      in    1991    when    he    began   his    employment,

emphasized the at-will nature of Zenor’s employment and stated that

employees could be fired any time and for any reason not prohibited

by law.    The handbook expressly disclaimed the creation of any

                                           30
contractual obligations.

       Texas law imposes a strong presumption in favor of at-will

employment.      See, e.g., Montgomery County Hospital District v.

Brown, 965 S.W.2d 501 (Tex. 1998) (absent an express agreement to

the contrary, Texas law presumes an at-will relationship between an

employer and employee);      Federal Express Corp. v. Dutschmann, 846

S.W.2d 282 (Tex. 1993).      Nonetheless, Texas courts have recognized

that employment policies may, in limited circumstances, alter the

at-will nature of the employment and create enforceable contractual

rights.    See Vida v. El Paso Employees’ Federal Credit Union, 885

S.W.2d    177   (Tex.   App.--El    Paso   1994,   no   writ).   To   create

contractual rights, the policy must specifically and expressly

limit the employer’s ability to terminate the employee. See id. at

182.    See also Figueroa v. West, 902 S.W.2d 701, 704 (Tex. App.--

El Paso 1995, no writ).            The policy must contain an explicit

contractual term altering the at-will relationship, and must alter

that relationship “in a meaningful and special way.”             See id. at

705.   Texas courts have been reluctant to imply contractual rights

from non-explicit statements or employment policies.             See, e.g.,

Figueroa, 902 S.W.2d at 704.

       For example, Vida involved an employee who filed a grievance

according to the company’s internal grievance procedure. See Vida,

885 S.W.2d at 179.      After she was subsequently fired, Vida sued the

company for wrongful discharge.        The employer had a written policy

                                      31
stating that “‘[n]o employee shall be penalized for using its

grievance   procedure.’”   Id.   at    181.    The   policy   narrowly   and

explicitly restricted the employer’s right to terminate an employee

for using the grievance procedure.         See id. (“Although the at-will

doctrine still governed the relationship between plaintiff and

defendant in most areas, the employer made a specific pledge that

it would not terminate (or otherwise retaliate against) an employee

for a single, particular reason.”). Therefore, the court construed

the policy as a valid alteration of the parties’ at-will employment

status.

     Zenor argues that the Policy created an express agreement

altering the at-will relationship between Zenor and Columbia.

Zenor points to language in the Policy stating that employees who

successfully complete the rehabilitation program may return to

work.     Zenor argues that these statements created enforceable

contract rights, prohibiting Columbia from terminating employees

who successfully complete rehabilitation.

     However, on the very first page of the Policy, Columbia

explicitly retains the discretion to decide whether to terminate

the employee or allow the employee to return to work, by there

stating:

     “Employees who violate any aspect of this policy are
     subject to disciplinary action, up to and including
     termination of employment. They may be required, at the
     company’s discretion, to participate in, and successfully
     complete a drug abuse treatment or rehabilitation program
     as a condition of continued employment.” (emphasis

                                      32
       added).

       Thus, unlike the employer in Vida, Columbia made no promise

that employees who disclose their addictions will automatically be

returned to work.      The decision is entirely left to Columbia’s

discretion.      The Policy was unilaterally set by Columbia, and

obligated Columbia to do very little.          See Figueroa, 902 S.W.2d at

705.    The fact that the Policy may in general encourage or favor

rehabilitation    of   its    employees     does   not   in    itself   obligate

Columbia.     Compare Vida, 885 S.W.2d at 181 (finding an explicit

assurance of the employer’s intent to limit its right to fire an

employee for a narrow and specific reason) with Montgomery County

Hospital District      v.    Brown,   965   S.W.2d   501,      502   (Tex.   1998)

(holding that general assurances of job security, and even promises

that an employee will be fired only “for cause” or “for good

reason” will not, without more, create a contractual relationship).

       Any promise to allow the employee to return to work is

ambiguous and inferential at best.            Texas courts will not find

contractual employment rights on such a basis.                 See, e.g., Vida,

885 S.W.2d at 182; Figueroa, 902 S.W.2d at 704.

       Finally, Vida is distinguishable because the policy manual in

that case contained no disclaimer of contractual rights, as does

Columbia’s Employee Handbook.           Texas courts have held that a

disclaimer such as that in Columbia’s Employee Handbook negates the

existence of any implied contractual rights.                  See Figueroa, 902


                                      33
S.W.2d at 704.

      “In numerous cases, discharged employees have attempted
      to recover for breach of contract by alleging that their
      employers’ personnel manuals contained enforceable
      promises altering the at-will relationship. [citations]
      Texas courts have generally rejected this theory,
      particularly where a specific disclaimer in the employee
      handbook warns the employee that the manual is intended
      to provide guidelines only and does not create
      contractual rights.”    Id.

      The disclaimer supports the presumption that Columbia did not

intend for its policies to create contractual rights.10                This

presumption   has   not   been   overcome     by   the     ambiguous   and

contradictory Policy statements cited by Zenor.

      We also note that Columbia did not require Zenor to complete

the   rehabilitation   program   as   a   condition   of   his   continued

employment.   Zenor had already entered the detoxification unit and

in fact had not contacted Columbia for eight days at the time of

his August 23 conversation with Mendoza.      Although Zenor contacted

Mendoza to ask whether his job would be secure if he entered

Landmark, Zenor testified that his decision to enter Landmark had


10
     The fact that the disclaimer is located in a different
document from the Policy does not alter this conclusion.        The
disclaimer did not limit itself to the words contained in the
Employee Handbook, and the Handbook acknowledges that it is not a
complete statement of company policy. Other statements of company
policy are incorporated into the Handbook, and subject to the
Handbook’s disclaimer. Moreover, the Policy itself incorporates
the Handbook through the inclusion of an “Informed Consent for
Drug/Controlled   Substance/Alcohol   Testing”   form   which   all
employees, including Zenor, were required to sign.        The form
incorporates the Handbook by requiring employees to certify that
they had read and understood, among other documents, the Policy and
the employee Handbook.

                                  34
already been made at that time, and he would have entered Landmark

and completed the program there even if Mendoza had told him on

August 23 that he was terminated.        Moreover, Zenor did not contact

ACCESS director Joe Provencio about his addiction, and never in

fact   participated   in   the   ACCESS   program,   despite   Quintera’s

recommendation that he do so.      The Policy, however, does not speak

to substance abuse recovery programs generally, but only addresses

Columbia’s ACCESS program.

III. Promissory Estoppel

       The district court allowed Zenor’s promissory estoppel claim

to go to the jury, and the jury returned a substantial award for

Zenor. Afterwards, the court granted Columbia’s renewed motion for

judgment as a matter of law, holding that Columbia made no promise

upon which Zenor could reasonably rely.

       Texas courts apply the Restatement definition of promissory

estoppel.   See, e.g., Trammel Crow Co. No. 60 v. William Jefferson

Harkinson and Jeff Harkinson Investments, Inc., 944 S.W.2d 631

(Tex. 1997);    “Moore” Burger, Inc. v. Phillips Petroleum Co., 492

S.W.2d 934, 937 (Tex. 1972).      “A promise which the promisor should

reasonably expect to induce action or forbearance of a definite and

substantial character on the part of the promisee [or a third

party] and which does induce such action or forbearance is binding

if injustice can be avoided only by enforcement of the promise.”

Id., quoting Restatement (Second) of Contracts, § 90.              Thus,


                                    35
promissory estoppel has four elements under Texas law: “(1) a

promise, (2) foreseeability of reliance thereon by the promisor,

and (3) substantial reliance by the promisee to his detriment . .

. . [and (4)] a definite finding that injustice can be avoided only

by the enforcement of the promise.” Clardy Manufacturing Co. v.

Marine Midland Business Loans, Inc., 88 F.3d 347, 360 (5th Cir.

1996) (internal citations and quotation marks omitted).11

     Contrary to Zenor’s assertions, the Policy does not promise to

continue an employee’s employment after the employee self-reports

a drug addiction.   Instead, as discussed above, the Policy states

Columbia’s option of terminating that employee or allowing the

employee to return to work upon completion of a rehabilitation


11
     Zenor argues that Texas law does not impose the fourth
requirement of a finding that justice requires enforcement of the
promise.   Some Texas courts have listed only the first three
elements of promissory estoppel, see Central Texas Micrographics v.
Leal, 908 S.W.2d 292 (Tex. App.--San Antonio, 1995, no writ) (“The
elements of promissory estoppel are: (1) a promise, (2)
foreseeabliity of reliance on the promise by the promisor, and (3)
substantial detrimental reliance by the promisee.”), citing English
v. Fischer, 600 S.W.2d 521, 524 (Tex. 1983). However, even cases
listing only these three elements of promissory estoppel have
recognized that estoppel applies to prevent injustice. See, e.g.,
Sipco Services Marine, Inc. v. Wyatt Field Service Co., 857 S.W.2d
602, 605 (Tex. App.--Houston (1st Dist.), 1993, writ ref’d n.r.e.)
(“The promise will be enforced if necessary to avoid injustice”);
Donaldson v. Lake Vista Community Improvement Assoc., 718 S.W.2d
815, 817 (Tex. App.--Corpus Christi, 1986, writ ref’d n.r.e.)
(“Estoppel is a doctrine to prevent injustice.”). Finally, the
Texas Supreme Court in 1997 reiterated its adherence to the
Restatement (Second) definition of promissory estoppel, which
states that a promise will be binding “if injustice can be avoided
only by enforcement of the promise.” See Trammel Crow Co. No. 60
v. William Jefferson Harkinson and Jeff Harkinson Investments,
Inc., 944 S.W.2d 631 (Tex. 1997) (citations omitted).

                                36
program.     While   the   Policy    may   encourage   employees   to   seek

assistance, it does not proscribe Columbia’s legal options once

that happens.

      Further, it is questionable whether Texas law allows at-will

employment to form the basis of a promissory estoppel claim.             In

Roberts v. Geosource Drilling Services, Inc., 757 S.W.2d 48 (Tex.

App.--Houston (1st Dist.) 1988, no writ), an employee quit his job

and prepared to move overseas in reliance on an employer’s promise

of   overseas   employment.     The    employer   later   repudiated     the

agreement. The Houston 1st District Court of Appeals held that the

employee’s at-will status did not prevent his recovery under a

promissory estoppel theory.         “It is no answer that the parties’

written contract was for an employment-at-will, where the employer

foreseeably and intentionally induces the prospective employee to

materially change his position to his expense and detriment, and

then repudiates its obligations before the written contract begins

to operate.” See id. at 50.

      However, Roberts has not been universally accepted in Texas

appellate courts. The Houston 14th District Court of Appeals

disagreed with Roberts in Collins v. Allied Pharmacy Management,

Inc., 871 S.W.2d 929 (Tex. App.--Houston (14th Dist.) 1994, no

writ).     Collins held that a promise to provide future at-will

employment cannot form the basis of a promissory estoppel claim.

The Collins court reasoned that an at-will relationship creates no


                                      37
assurances about future employment, because the employee could be

fired at any time.          Any promise of employment is illusory, and

reliance on such a promise is therefore unjustified.             See Collins,

871 S.W.2d at 937 (“Appellants relied upon an employment agreement

for no specific length of time and with no clear limit on the

employer’s freedom of action; accordingly, any promise was illusory

and   reliance    on   it     was   based   upon   appellant’s    subjective

expectations     and   was    unjustified.”).      Therefore,    the   at-will

employment relationship could not form the basis of a promissory

estoppel claim as a matter of law. See id.              Collins explicitly

rejected Roberts, stating:

      “In our opinion, Roberts was wrongly decided; no Texas
      cases have cited it and we decline to follow it. Rather,
      we believe Roberts abrogates the employment at will
      doctrine in all cases where the employee must quit an
      existing job to find a new offer of employment. Also, we
      find it would be illogical to hold that an employee has
      no remedy if he is fired one week after commencing work,
      but may recover damages if the employer refuses to allow
      him to commence work at all. Id. (citation omitted).

See also Patterson v. Leal, 942 S.W.2d 692 (Tex. App.--Corpus

Christi, 1997,     writ      denied)   (recognizing   disagreement     between

Collins and Roberts).

      We do not, however, undertake to resolve the conflict between

Collins and Roberts.         Under the undisputed evidence here, Zenor’s

reliance on the Policy was unreasonable as a matter of law.               The

Policy did not limit Columbia’s discretion to terminate Zenor.

Zenor has pointed to no place in the policy which contained any


                                       38
exception for violators who “self-report” their transgressions.

Zenor alleges that Mendoza encouraged Columbia employees to take

advantage of the EAP and seek help for their problems.            However,

these   statements   do    not   specifically   or    meaningfully   alter

Columbia’s discretion to terminate Policy violators.            See Brown,

965 S.W.2d 501.

     In any event, justice does not require the enforcement of any

such “promise.”    In essence, Zenor’s claim is only that Columbia’s

promise   of   continued   employment    induced   him   to   disclose   his

addiction to his supervisors.12      However, Zenor had concealed his

cocaine addiction from Columbia for two years, and revealed his

addiction only at a time when he felt that his drug use threatened

serious and immediate medical consequences.          Zenor’s argument that

he could have otherwise fabricated a reason for his inability to

report to work does not persuade us that justice requires that

Zenor should be insulated from termination for his cocaine use and

addiction.

     As the district court correctly observed,

     “In the case at hand, Zenor essentially claims that, if
     Columbia did not honor its alleged promises in the drug
     policy, Zenor would have continued to conceal his drug
     use from Columbia and would not have self-reported to
     rehabilitation. To be sure, the Court cannot in good
     conscience enforce a ‘promise’ which would in effect
     shift the blame of an employee’s continued drug
     dependency   on   the   employer  rather   than   where


12
     Zenor does not in any way complain of his drug rehabilitation
program as such. See note 13 infra.

                                    39
     responsibility for the dangerous habit rightfully lies:
     on the employee with the drug addiction.”

     We agree, and refuse to require a hospital to indefinitely

continue its employment of a cocaine-addicted pharmacist.

     Finally, Zenor has produced no sufficient evidence that he

suffered any damages legally available under a promissory estoppel

theory of recovery.         Under Texas law, only reliance damages are

recoverable for a promissory estoppel claim.                See Central Texas

Micrographics v. Leal, 908 S.W.2d 292, 297 (Tex. App.--San Antonio

1995, no writ). The jury awarded Zenor damages for mental anguish,

past lost earnings and/or benefits, and future lost earnings and/or

benefits.   These   awards     represent      compensatory    and   expectancy

interests; none can be categorized as reliance damages.13

     Reliance damages seek to put the injured party in the position

he would have been in had he not relied on the promise.                 See Fretz

Construction Co. v. Southern National Bank of Houston, 626 S.W.2d

478 (Tex. 1982).    See also Restatement (Second) of Contracts § 349

(“As an alternative to the measure of damages stated in § 347, the

injured   party   has   a   right   to    damages   based    on   his   reliance



13
     Zenor does not claim he was in any way harmed by the drug
rehabilitation program he underwent—indeed, he asserts he
benefitted from it and he testified that on August 23, when he
spoke to Mendoza (and Columbia then learned for the first time
since August 15 where he was), he would have entered Landmark, as
he did the next day, and completed its program regardless of
whether he had then been told he could not return to Columbia. Nor
does Zenor seek to recover any of the expenses of his drug
rehabilitation program (or his detoxification).

                                         40
interest,    including     expenditures     made     in   preparation   for

performance or in performance, less any loss that the party in

breach can prove with reasonable certainty the injured party would

have suffered had the contract been performed.”).            Zenor has not

proven any actual reliance damages or out-of-pocket expenses.           Cf.

Leal, 908 S.W.2d at 299 (allowing recovery after employee took low-

salaried position in reliance on promise of bonus).

     Mental anguish damages are compensatory in nature, and do not

represent an injured party’s reliance on a promise.             Therefore,

they are    not recoverable under promissory estoppel.         Cf. Deli v.

University of Minnesota, 578 N.W.2d 779 (Minn. Ct. App. 1998)

(denying emotional    distress    damages    under    promissory   estoppel

theory).    Texas law generally does not allow mental anguish damages

for breach of contract.      See, e.g., Latham v. Costello, 972 S.W.2d

66, 70 (Tex. 1998).      This principle extends to promissory estoppel

claims since promissory estoppel claims are contractual in nature.

See Comment d to Restatement (Second) Contracts, § 90.             Finally,

Zenor’s mental anguish was not a direct result of Zenor’s reliance

on the Policy, but was instead caused by losing his job.                See

Federal Land Bank Assoc. v. Sloane, 825 S.W.2d 439 (Tex. 1991)

(denying mental anguish damages for action based on fraudulent

misrepresentation, where parties’ mental anguish was not based on

the misrepresentation but instead on their failure to obtain the

benefit of the bargain).


                                    41
     Neither can future lost earnings and/or insurance benefits be

classified    as    reliance    damages.         Future   earnings     represent

expectancy damages.       Expectancy damages, which seek to give the

injured-party the benefit of the bargain which should have been

performed, are not recoverable under promissory estoppel.

     Furthermore, Zenor had no right to continued employment with

Columbia.     Had Zenor not relied on the alleged promise, he would

still be an at-will employee at Columbia.                 He could have been

terminated at any time and for any lawful reason.            Therefore, Zenor

could not have proven that he was entitled to any future earnings

because he had no guarantee of future employment. See Jarboe v.

Landmark Community Newspaper of Indiana, 644 N.E.2d 118, 122 (Ind.

1994) (“In future wages, the employee has only an expectation of

income, the recovery of which promissory estoppel will not support

in an at-will employment setting.”), citing D & G Stout, Inc. v.

Bacardi Imports, 923 F.2d 566, 569 (7th Cir. 1991).

     Nor can Zenor recover damages for past lost earnings and/or

insurance    benefits    lost   to   date   of    trial   under   a   promissory

estoppel theory.        Such an award necessarily presumes a term of

employment during which time Columbia was prohibited from firing

Zenor. Contra Wilder v. Cody Country Chamber of Commerce, 933 P.2d

1098 (Wyo. 1997) (allowing recovery where employer promised not to

fire employee before certain date).               To allow this measure of

damages     would   directly    contravene       Texas’    strong     policy   of


                                      42
supporting at-will employment relationships.     Furthermore, for

reasons already discussed in this opinion, Zenor could not have

reasonably believed that his employment was secure for any given

any period of time.

     The district court did not err in granting Columbia’s renewed

motion for judgment as a matter of law on Zenor’s promissory

estoppel claim.

                            Conclusion

     For the reasons stated, Zenor has shown no error in the

district court’s grant of judgment as a matter of law in favor of

Columbia on his ADA, contract, and promissory estoppel claims. The

district court’s judgment dismissing Zenor’s suit is accordingly in

all things

                                                        AFFIRMED.




                                43